Citation Nr: 1531761	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-30 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability.   

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a chronic sinusitis disability, claimed as upper respiratory infection and sinusitis.

4.  Entitlement to service connection for hypocholesterolemia and hyperlipidemia.

5.  Entitlement to service connection for a bilateral eye disability, claimed as visual impairment, to include as secondary to service connected disability.

6.  Entitlement to service connection for lumbar spine L5-L5 and L5-S1 disc herniation with L4, L5 and S1 left lower extremity radiculopathy.

7.  Entitlement to service connection for restless leg syndrome.

8.  Entitlement to service connection for exogenous obesity, claimed as weight fluctuations.

9.  Entitlement to service connection for acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as depression, excessive worrying and trouble sleeping.

10.  Evaluation of diabetes mellitus with erectile dysfunction, rated as 20 percent disabling.

11.  Evaluation of peripheral neuropathy of the right upper extremity, rated as noncompensable prior to March 14, 2011.

12.  Evaluation of peripheral neuropathy of the right upper extremity, rated as 10 percent disabling from March 14, 2011 to December 29, 2011.

13. Evaluation of peripheral neuropathy of the right upper extremity, rated as 30 percent disabling from December 30, 2011.

14.  Evaluation of peripheral neuropathy of the left upper extremity, rated as noncompensable prior to December 30, 2011.

15.  Evaluation of peripheral neuropathy of the left upper extremity, rated as 10 percent disabling from December 30, 2011.

16.  Evaluation of peripheral neuropathy of the right lower extremity, rated as noncompensable prior to December 30, 2011.

17.  Evaluation of peripheral neuropathy of the right lower extremity, rated as 10 percent disabling from December 30, 2011.

18.  Evaluation of peripheral neuropathy of the left lower extremity, rated as noncompensable prior to December 30, 2011.

19.  Evaluation of peripheral neuropathy of the left lower extremity, rated as 20 percent disabling from December 30, 2011.

20.  Entitlement to a rating in excess of 30 percent for PTSD.

21.  Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for diabetes mellitus type 2.

22.  Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for erectile dysfunction.

23.  Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for peripheral neuropathy of the right upper extremity.

24.  Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for peripheral neuropathy of the left upper extremity.

25.  Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for peripheral neuropathy of the right lower extremity.

26.  Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for peripheral neuropathy of the left lower extremity

27.  Entitlement to an effective date earlier the November 5, 2007, for the award of special monthly compensation on account of loss of use of a creative organ.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

While the RO originally granted service connection for diabetes mellitus and erectile dysfunction as secondary to diabetes mellitus and awarded separate ratings for both-20 percent and 0 percent, respectively-the RO subsequent found determined a separate rating for erectile dysfunction was not warranted for erectile dysfunction and combined the disability with the rating for diabetes mellitus type II.  The Board has characterized the issue accordingly and will consider whether a separate compensable rating is warranted for erectile dysfunction.

In a February 2012 rating decision, the evaluation assigned to the Veteran's peripheral neuropathy of the right upper extremity was increased to 10 percent effective March 14, 2011 and to 30 percent effective December 30, 2011.  The RO also assigned increased ratings of 10 percent for left upper extremity peripheral neuropathy, 10 percent for peripheral neuropathy of the right lower extremity, and 20 percent for peripheral neuropathy of the left lower extremity effective December 30, 2011. As these ratings are less than the maximum benefits available, the issues remain on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993). The Veteran's peripheral neuropathy claims have been recharacterized as shown on the title page, to depict the staged ratings assigned to his disabilities.

The issues of entitlement to service connection for bilateral hearing loss disability, on the merits, and the claim for service connection for lumbar spine L5-L5 and L5-S1 disc herniation with L4, L5 and S1 left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied a claim for service connection for bilateral hearing loss in an unappealed November 2004 rating decision. 

2. The evidence received since the November 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss disability.

3.  The in-service upper respiratory infection with sinusitis was acute and resolved. A chronic sinus disability currently diagnosed as sinusitis and allergic rhinitis, did not manifest in service and is not related to service.

4.  Elevated cholesterol and elevated lipids are laboratory findings and not disabilities; it has not been shown that the Veteran has any disability associated with elevated cholesterol or lipids that manifest in service or is related to service.

5.  The Veteran's bilateral eye refractive error is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes.

6.  A bilateral eye disorder (other than refractive error) did not manifest in service and is not related to service.

7.  A bilateral eye disorder (other than refractive error), is not caused or aggravated by a service-connected disease or injury.

8.  Restless leg syndrome is not shown by the record.

9.  A disability manifested by exogenous obesity/weight fluctuations is not shown by the record.

10.  An acquired psychiatric disorder other than PTSD is not shown by the record.

11.  The Veteran's diabetes mellitus type II requires restricted diet and regulation of activities, but no insulin.

12.  Prior to and from December 30, 2011, the Veteran's service-connected peripheral of the right upper extremity has been manifested by moderate incomplete paralysis of the median nerve.

13. Prior to and from December 30, 2011, the Veteran's service-connected peripheral of the left upper extremity has been manifested by mild incomplete paralysis of the median nerve.

14. Prior to and from December 30, 2011, the Veteran's service-connected peripheral of the left lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.

15.  Prior to and from December 30, 2011, the Veteran's service-connected peripheral of the right lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve.  

16.  The Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

17.  On November 5, 2007, the Veteran filed a claim for compensation for diabetes mellitus; neither an informal nor a formal claim for benefits diabetes mellitus or any related complication-to include peripheral neuropathy of the extremities or erectile dysfunction-was received prior to that date.






CONCLUSIONS OF LAW

1. The November 2004 rating decision denying the claim for service connection for bilateral hearing loss is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. As new and material evidence has been received, the claim for service connection for bilateral hearing loss disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A chronic sinus disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A disability manifested by hypercholesterolemia (elevated cholesterol) and/or hyperlipidemia (elevated lipids) was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  An eye disability, to include refractive error, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

6.  An eye disability is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

7.  Restless leg syndrome was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  A disability manifested by exogenous obesity, claimed as weight fluctuations, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

9.  A psychiatric disorder, other than PTSD, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

10.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

11. The criteria for an initial 30 percent rating for peripheral neuropathy of the right upper extremity, prior to March 14, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

12. The criteria for a 30 percent rating for peripheral neuropathy of the right upper extremity, from March 14, 2011 to December 29, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

13. The criteria for a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity from December 30, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

14.  The criteria for an initial 10 percent rating for peripheral neuropathy of the left upper extremity, prior to December 30, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

15. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity from December 30, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).

16. The criteria for an initial 10 percent rating for peripheral neuropathy of the right lower extremity, prior to December 30, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

17. The criteria for a rating in excess of 10 percent rating for peripheral neuropathy of the left lower extremity, from December 30, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

18. The criteria for an initial 20 percent rating for peripheral neuropathy of the left lower extremity, prior to December 30, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).
 
19. The criteria for a rating in excess of 20 percent rating for peripheral neuropathy of the left lower extremity, from December 30, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

20.  The criteria for a 50 percent rating for PTSD are met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2014).

21.  The criteria for an effective date earlier than November 5, 2007, for the award of service connection of diabetes mellitus type II are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

22.  The criteria for an effective date earlier than November 5, 2007, for the award of service connection of erectile dysfunction are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

23.  The criteria for an effective date earlier than November 5, 2007, for the award of service connection of peripheral neuropathy of the right upper extremity are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

24.  The criteria for an effective date earlier than November 5, 2007, for the award of service connection of peripheral neuropathy of the left upper extremity are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

25.  The criteria for an effective date earlier than November 5, 2007, for the award of service connection of peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

26.  The criteria for an effective date earlier than November 5, 2007, for the award of service connection of peripheral neuropathy of the left lower extremity are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claim for service connection for bilateral hearing loss disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the remaining claims herein decided, under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for service connection herein decided and the claim for increased rating for PTSD, in June 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection and the claim for an increased rating for PTSD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the June 2008 letter.  

In regard to the claims for increased initial ratings for diabetes mellitus type II with erectile dysfunction and peripheral neuropathy of the upper and lower extremities, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

Finally, in regard to the claims for earlier effective dates, the Veteran is challenging the effective date for the grant of service connection for diabetes mellitus type II and related complications in a February 2009 rating decision.  Thus, the Board finds that, consistent with the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claims for earlier effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran has also been afforded various VA examinations with respect to the claims for increased ratings.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran was also provided with VA examinations as to the nature and etiology of the claimed visual impairment and sinus disability.  Because the examiner reviewed the claims file, interviewed and examined the Veteran, and provided an opinion with a supportive rationale, the Board finds that the examinations are adequate.

The Veteran has not been afforded a VA examination with respect to his claims of service connection for hyperlipidemia/hypercholesterolemia, obesity/weight fluctuations, and psychiatric disorder other than PTSD for opinion as to whether these claimed disabilities are related to service. 

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. 

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed hyperlipidemia/hypercholesterolemia, obesity/weight fluctuations, and psychiatric disorder other than PTSD, there is no evidence of an indication of a current disability. 

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims. 

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.

II.  Application to Reopen

The RO denied the Veteran's claim for service connection for bilateral hearing loss in a November 2004 rating decision. At the time of this rating decision, the evidence of record consisted of the Veteran's service treatment records, which did not include any complaints, findings, or diagnosis with respect to hearing loss disability, and an October 2004 VA examination report noting diagnosis of bilateral hearing loss and tinnitus.  While the examiner determined that the Veteran's tinnitus was likely due to in-service noise exposure, she determined that his hearing loss was not likely due to service noise exposure due to subjective factors from the Veteran's report and objective factors from the Veteran's service and examination audiometric results.  

In the November 2004 rating decision, the RO noted that there was no evidence showing that this condition began in service or was caused by some event or experience in service.  

The Veteran was notified of the November 2004 rating decision and of his appellate rights in a December 2004 letter. The Veteran did not appeal the decision or submit additional pertinent evidence within one year of the decision.  That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claim of service connection in February 2008. In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material has been submitted is "low."  The Board follows that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the November 2004 rating decision, the newly-received evidence includes additional VA outpatient treatment records reflecting continued treatment for bilateral hearing loss disability and various written statements from the Veteran. 

In particular, the Veteran, in a November 2010 statement, expressed that the Veteran's current bilateral hearing loss disability may be related to his service-connected tinnitus disability. The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the November 2004 final denial of the claim for service connection. It is also not duplicative or cumulative of evidence previously of record, as the previous statements of record did not address service connection on a secondary basis. Moreover, when combined with treatment records and VA examinations noting interrelated complaints of hearing loss and tinnitus, this evidence is suggestive of a potential relationship between these disabilities. (Whether this is viewed as a new claim based upon a claim of secondary service connection or a reopened claim, the result is the same. Harder v. Brown, 5 Vet. App. 183 (1993)).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss disability are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed. 

III.  Service Connection

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

A.  Upper Respiratory Infection and Sinusitis

The Veteran contends that he is entitled to service connection for upper respiratory infection and sinusitis, as he believes that this disability had its onset in service.

The Veteran's service treatment records include a March 1965 report noting that the Veteran complaints of headaches, fever, and a post-nasal drip.  A physical examination was negative.  An impression of upper respiratory infection and sinusitis was indicated. 

On separation examination in February 1967, the nose and sinuses were noted to be normal.  The Veteran did endorse chronic or frequent cold on report of medical history at discharge, but denied sinusitis or hay fever.  

Following discharge from service, an April 2005 VA treatment report notes a history of URI and accompanying sinusitis in service.  Objectively, the nose, sinuses, mouth and throat revealed patent nasal passages and nontender sinuses.

On VA examination in December 2011, the Veteran reported a long history of allergies ever since he could remember.  He noted that his allergies had worsened since living in south Texas, and he indicated that oak pollen seemed to be the most significant agent in causing his symptoms. He reportedly experienced eight episodes of nasal obstruction with post-nasal drip over the last 12 months requiring use of antibiotics.  

The examiner noted that the Veteran's sinusitis was maxillary and frontal in nature, but that he did not have any current findings, signs or symptoms attributable to chronic sinusitis.  

An x-ray of the sinuses was negative.  The visualized pernasal sinuses were clear with no air fluid levels or mucoperiosteal thickening seen.  There was no nasal septal deviation. 

The examiner commented that the Veteran's symptoms were precipitated by oak pollen in south Texas.  

The examiner diagnosed chronic sinusitis and noted a date of diagnosis in 2005.  A diagnosis of allergic rhinitis was also indicated, with a date of diagnosis of 1985. 

The examiner noted that the Veteran's service treatment records showed one-time treatment for complaints of sinusitis in March 1965; otherwise, there was no evidence of chronic sinusitis in service.  Post-service treatment records did not did any treatment for sinusitis for many years since his service.  

The examiner concluded that the claimed condition was less likely than not caused by service.  In so finding, the examiner noted that the disability was diagnosed in 2005.  There was no record of a chronic condition present during service, although he was treated for an acute episode of upper respiratory infection and sinusitis.  There was also no record of treatment until 2005.  

Upon careful review of the record, the Board finds that service connection for the claimed chronic sinus disability must be denied. Here, the record reflects in-service treatment for upper respiratory infection and sinusitis, and a post service diagnosis of sinusitis and allergic rhinitis.

However, there is no evidence that the Veteran's current sinusitis and/or allergic rhinitis had its onset in service or is otherwise related to service. Here, beyond the one-time notation of treatment in service, there is no evidence of sinus or allergy-related complaints until many years after service, as the first evidence of such complaints is in 2005. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b).

None of the probative evidence supports a finding of a relationship between the Veteran's claimed sinus disability and service, to include the report of upper respiratory infection and sinusitis therein.  The only pertinent medical opinion of record is that of the December 2011 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current sinus disability and his service, to include the March 1965 report of upper respiratory infection and sinusitis.  Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

To the extent that the appellant advances his own interpretation of his medical condition indicating that his current sinus symptoms are related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the December 2011 VA examination. Furthermore, we find the lay evidence of on-going symptoms, to be inconsistent with the normal findings at separation and post-service findings. Such lay evidence is not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a sinus disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B. Hyperlipidemia and Hypercholesterolemia

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed hyperlipidemia and hypercholesterolemia.  His February 1967 separation examination indicates that the heart and vascular system were found to be normal.  

Following service, an April 2005 psychiatric assessment notes a post-service history of hypercholesterolemia.  VA treatment records also note a past medical history of hyperlipidemia in March 2006.  A July 2007 progress note indicates an increase in lipids.  These records reflect that the Veteran is taking medication to treat these conditions.

However, hyperlipidemia and hypercholesterolemia are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.). The term 'disability' as used for VA purposes refers to impairment of earning capacity. See Allen v. Brown, 7 Vet.App. 439, 448 (1995).

In this case, a disability associated with elevated cholesterol or lipids that manifest in service or is related to service has not been shown.

The Board acknowledges that the Veteran was afforded a VA heart examination in August 2012, and that examiner diagnosed atherosclerotic cardiovascular disease.  However, service connection for this disability was specifically denied in a February 2014 rating decision and is not subject of the current appeal. Moreover, the Board notes that the Veteran is already service-connected for hypertension.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hyperlipidemia and hypercholesterolemia. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).

C. Visual Impairment

The Veteran contends that he is entitled to service connection for visual impairment, as he believes that his vision problems stem from his service-connected diabetes mellitus.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed eye disorder.  On report of medical history at discharge in February 1967, the Veteran denied eye trouble.  His vision was noted to be 20/20 on discharge examination, and the eyes were found to be normal.  

Following service, a May 2005 VA optometry note reflects diagnoses of bilateral myopia and astigmatism and nuclear sclerotic cataract.  

A May 2007 VA optometry note reflects the Veteran's request for new glasses.  No ocular problems were noted.  Visual acuity examination revealed uncorrected vision of 20/80 in the right eye and 20/60 in the left eye.  

A June 2009 VA optometry note indicates diagnoses of refractive error, diabetes mellitus without retinopathy, and vertical tropia with some horizontal component. Diagnoses of refractive error and vertical tropia with some horizontal component were indicated.

On VA examination in December 2011, the Veteran reported good vision in both eyes, but his "right eye [was] up and left eye [was] down without his glasses for about one year.  He had no problems with his glasses.  

After physical examination and visual acuity testing, the examiner diagnosed diabetes without retinopathy and age-related nuclear sclerosis cataract of both eyes.  

The examiner determined that the claimed disability was less likely than not related to the service-connected diabetes mellitus.  In so finding, the examiner noted that the Veteran had a normal refractive error with corrected visual acuity to 20/20 in the right eye and 20/15 in the left eye.  There was no evidence of diabetic retinopathy in either eye.  

The Board notes that the evidence reflects a post-service diagnosis of refractive error, including astigmatism and presbyopia. However, a refractive error of the eye is not a disease or injury within the meaning of VA laws and regulations. 38 C.F.R. § 3.303(c).

However, if a superimposed disease or injury does occur, service connection may be warranted for the resulting disability. Id. In the present case, service treatment records do not discuss any visual impairment or complaints. The probative evidence of record shows that the Veteran was not subject to in-service trauma or a superimposed disease or injury to the eyes that resulted in additional disability. Absent any probative evidence that his current refractive error was subject to a superimposed disease or injury during service resulting in additional disability, the refractive error is not a disability, disease, or injury for purposes of VA disability compensation. 38 C.F.R. § 3.303(c). Thus, service connection for bilateral refractive error is denied.

The Board notes that the Veteran has also been diagnosed with cataracts and vertical tropia; however, none of the probative evidence of record supports a finding that either disability is related to service.  There are no in-service complaints or diagnoses, and no evidence linking the current diagnoses to service.  Furthermore, the December 2011 VA examiner noted that the Veteran's cataracts were age-related.  

As regards the claim for service connection for service connection for a bilateral eye disability on a secondary basis, none of the probative evidence supports a finding of a relationship between the Veteran's visual impairment and his service- connected disabilities, to specifically include diabetes mellitus.  In fact, the presence of diabetic retinopathy has been consistently ruled out.  There is no other indication in the record that any of the diagnosed eye disorders, outside of refractive error, are secondary to any service-connected disability.

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his visual impairment is related to his service-connected diabetes mellitus, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson, 581 F.3d at 1316).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, VA examiner and treatment providers who have specifically indicated that the Veteran does not have diabetic retinopathy, as well as the December 2011 VA examiner's opinion to the effect that such a relationship was less likely than not.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral eye disability, to include on a secondary basis. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).




D. Restless Leg Syndrome

The Veteran endorsed cramps in his legs on report of medical history at discharge; however February 1967 discharge examination report indicates that the lower extremities and a neurologic examination were normal.  

An April 2005 VA examination report notes that, according to the Veteran, he had a history of "restless leg syndrome" for the past year.  He endorsed a history of low back pain, restless legs, and left foot weakness.  He noted that he had difficulty sleeping complicated by restless legs at night. The examiner noted that the Veteran's sleep appeared to be impaired by bad dreams as well as possible concerns about "restless leg syndrome." However, the claims file did not contain any records that document this condition for this Veteran.

In an undated statement, the Veteran's wife wrote that she had observed the Veteran's problems with "restless legs" while sleeping.

In sum, there is no indication of diagnosis of restless leg syndrome or of a disability manifested by restless legs.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent medical evidence indicates that the appellant does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to described the symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the record is devoid of any evidence showing a current disability, and he has not provided any lay evidence that would suggest the existence of a disability.


To the extent that the Veteran's leg symptoms are attributable to peripheral neuropathy or to his PTSD and nightmares/poor sleep stemming from this disability, he is already service-connected for bilateral lower extremity peripheral neuropathy and PTSD and the ratings for such disabilities are discussed below in greater detail.  

Thus, without evidence of restless leg syndrome, there is no basis upon which to award service connection, and discussion of the remaining criteria for service connection is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for restless leg syndrome. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Fagan, 573 F.3d at 1287.

E.  Exogenous Obesity

The Veteran's service treatment records include an April 1964 Airborne Training examination report indicating that the Veteran weighed 130 pounds at that time.  He also endorsed recent gain or loss of weight on report of medical history at that time.  A physician's summary on the report of medical history notes that the Veteran's weight fluctuated. On report of medical history at separation, the Veteran endorsed recent gain or loss of weight.  It was noted that this positive answer on the report was reviewed and found to be of no medical significance.  On separation examination in February 1967, the Veteran weighed 156 pounds.  

Following the Veteran's treatment records, VA treatment records document assessment of obesity.  In July 2007, it was noted that the Veteran weighed 207 pounds and was obese.

On VA QTC examination in December 2007, the Veteran weight 212 pounds.  

The Board again emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain, 21 Vet. App. at 321. 

Obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted. See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).

Rather, as noted above, the applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service. Allen, 7 Vet. App. at 448; Hunt, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1. 

There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.

Accordingly, where, as here, despite reports of weight fluctuations during service and weight gain noted at discharge, and current records indicating assessment of obesity, competent medical evidence indicates that the Veteran does not have a disability for which service connection is sought. Thus, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Finally, the Board has also considered the Veteran's statements to the effect that he has a disability manifested by weight fluctuations/obesity that is related to his military service. 

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno, 6 Vet. App. at 470. However, the record is devoid of any evidence showing a current disability, and he has not provided any lay evidence that would suggest the existence of a disability.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for obesity, claimed as weight fluctuations. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

F. Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for psychiatric disability manifested by complaints of depression and excessive worry, as noted during his service.

On report of medical history at separation, the Veteran endorsed frequent trouble sleeping and depression or excessive worry.  It was noted that this positive answer on the report was reviewed and found to be of no medical significance.  A psychiatric examination at separation in February 1967 was normal.  There is no other indication of diagnosis or treatment of a psychiatric disorder in service.

On an April 2005 VA initial evaluation for PTSD, the Veteran endorsed depression, excessive worrying and trouble sleeping.  After interview and mental status examination, the examiner not that the Veteran's depressed mood and anxiety levels appeared to be present but not meeting the full criteria for a major depressive disorder diagnosis or a separate anxiety disorder diagnosis at that time. The examiner diagnosed PTSD.

A November 2006 VA individual psychotherapy note reflects that, after interview and mental status examination, the Veteran was diagnosed with chronic PTSD.  

He was also assessed with chronic PTSD along with alcohol abuse on treatment in January 2007.  On individual therapy treatment in February 2007, he was diagnosed with PTSD.  In October 2007, an assessment of PTSD and alcohol abuse in partial remission was noted.

On VA QTC examination in July 2008, the examiner diagnosed the Veteran with PTSD and alcohol abuse in prolonged partial remission.    

Continued VA treatment records reflect diagnosis and treatment of PTSD.  

On VA examination in February 2012, after interview and mental status examination, the Veteran was diagnosed with PTSD.  It was noted that the Veteran's symptoms included depressed mood and anxiety.

In sum, the record does not reflect diagnosis or treatment of another acquired psychiatric disorder other than PTSD, for which he is already service-connected.  

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain, 21 Vet. App. at 32. Accordingly, where, as here, competent medical evidence indicates that the appellant does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

While the Veteran has been assessed with symptoms including depression and anxiety, treatment records and examination reports indicate that he has not met the criteria for diagnosis of an anxiety disorder or depressive disorder.  Rather, they are symptoms of the Veteran's service-connected PTSD and considered in the rating assigned for the disability, as discussed below in greater detail. 

The Board has also considered the Veteran's contentions that he is entitled to service connection for disability manifested by depression and excessive worry.  As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno, 6 Vet. App. at 470. However, the record is devoid of any evidence showing a current psychiatric disability other than PTSD, and he has not provided any lay evidence that would suggest the existence of a disability outside of the PTSD for which he is already in receipt of compensation.

Finally, to the extent that the Veteran has been diagnosed with alcohol abuse, the Board notes that, under 38 C.F.R. § 3.301(c), if disability or death results from the drinking of a beverage to enjoy its intoxicating effects, the disability will be considered the result of the person's willful misconduct for which service connection may not be granted. However, where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3).

In this case, the Veteran has not indicated that he used alcohol as self-medication of his psychiatric symptoms, and no objective evidence of record supports such a finding or links the Veteran's to his prior history of alcohol use, in partial sustained remission.  Moreover, to whatever extent his alcohol use manifests in psychiatric symptomatology, such symptoms are considered in the rating assigned for the service-connected PTSD.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Fagan, 573 F.3d at 1287.

IV.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

 The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). As several of the Veteran's disabilities have been assigned staged ratings, the Board will consider the propriety of the rating at each stage.

A. Diabetes Mellitus with Erectile Dysfunction

The Veteran contends that he is entitled to a higher rating for his service-connected diabetes mellitus with erectile dysfunction.  He contends that the disability warrants at least a 40 percent rating.

The Veteran's diabetes mellitus with erectile dysfunction is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides for a 20 percent rating for diabetes that requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities. 

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet.App. 360, 363-364 (2007) (citing 61 Fed.Reg. 20,440 (May 7, 1996). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic 7913, Note (1).

In June 2006, the Veteran was seen for complaint of erectile dysfunction.  On examination, the genitalia were noted to be normal.  An assessment of impotence was noted and he was prescribed medication for treatment.  

A July 2007 VA treatment note reflects that the Veteran's blood sugars were found to be elevated on routine examination.  He was assessed with diabetes mellitus with renal manifestations.  

On VA treatment in November 2007, it was noted that the Veteran was seen for follow-up on his diabetes mellitus.  He was following a meal plan and walking 1.5 miles daily, alternating with swimming one hour on days that he did not walk.  He took Metformin and Glipizide.  It was indicated that the Veteran was to continue with his meal plan and exercise routine.  

On VA QTC examination in December 2007, the Veteran reported that he had been diagnosed with diabetes mellitus 6 years prior.  He did not have a history of diabetic ketoacidosis.  He did not indicate problems with hypoglycemia.  On average, he visited the doctor 6 times per year for his diabetes.  He reported no progressive weight loss, urinary incontinence, or fecal leakage.  Treatment for his diabetes included Metformin and Glipizide.  He stated that his diabetes did not affect his eyes or skin.  The Veteran also reported that he was impotent and could not achieve or maintain an erection.  He took oral medication for treatment of his impotence.  

Examination of the right and left eyes, including the funduscope, was within normal limits.  Examination of the genitalia revealed normal findings.  

After physical examination, a diagnosis of diabetes mellitus, type II, was assigned.  The examiner noted complications of essential hypertension, erectile dysfunction, and diabetic peripheral neuropathy.  However, he found no secondary complications related to the eyes, heart, skin, peripheral arteries, or kidneys.  He noted that the disability did not cause any restriction of activities.  He did not have a non-diabetic condition that was aggravated by diabetes.  

On VA treatment in July 2008, the treatment provider noted that the Veteran brought in his diabetic readings, which appeared to be well-controlled.  He stated that he was taking Viagra.  

A May 2009 VA treatment report noted that the Veteran's diabetes mellitus was well-controlled and he was to continue with the current regiment.

An October 2010 VA primary care note indicates that he Veteran was to continue with a low carbohydrate diet, exercise, medications, and home monitoring.  

On VA examination in December 2011, the examiner noted that the Veteran's diabetes had been managed by restricted diet and prescribed oral hypoglycemic agents, but not by insulin injection.  He noted that the Veteran regulated activities as part of his medical management, though he did not specify which activities were regulated.  With respect to visits with his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions, these occurred less than 2 times per month.  He had not been hospitalized for ketoacidosis, hypoglycemic reactions, or episodes of hypoglycemia during the previous 12 months.  He did not have progressive, unintentional weight loss attributable to diabetes, or progressive loss of strength.

Related complications included diabetic peripheral neuropathy but not nephropathy/renal dysfunction or diabetic retinopathy.  Other related conditions included hypertension and erectile dysfunction.  

The examiner diagnosed diabetes mellitus and noted that the disability did not impact the Veterans' ability to work.  

In sum, the record reflects that the Veteran is taking oral medication for his diabetes mellitus, and that he follows a restricted diet.  While one VA examiner also noted that there was restriction of activities, VA treatment records note that he was to continue with an exercise plan including walking and swimming.

Although the Veteran asserts that a higher rating is warranted for symptoms associated with service-connected type II diabetes, the Board assigns greater probative value to the voluminous treatment records and reports of VA examinations.  While it appears that he requires oral medication, diet restriction, and possible activity regulation for diabetes control, he does not meet the criteria for more than a 20 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code 7913 as he does not require use of insulin.  Under the circumstances, there is no basis for an evaluation in excess of 20 percent for diabetes mellitus, type II, and a higher rating must be denied.

Regarding additional complications from diabetes mellitus, the Board notes that the Veteran has already been separately rated for hypertension, peripheral neuropathy associated with diabetes mellitus-as discussed below in greater detail-and has also been awarded special monthly compensation based on loss of use of a creative organ.  No other complication has been shown.  While renal complication was noted on VA treatment in 2007, all subsequent treatment records and examinations reflect no kidney involvement.  As such, the Board finds that a separate rating for kidney impairment is not warranted.  As noted above, diabetic retinopathy has been specifically ruled out in treatment records and on VA examinations.

The Board has considered the Veteran's contention that he is entitled to a separate, compensable rating for his erectile dysfunction in addition to the special monthly compensation he is already receiving.  However, as there is no indication of deformity or removal of the penis or testis, and the genitalia have been found normal on examination a separate, compensable rating under 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7524 is not warranted.  

For all the foregoing reasons, the Board concludes that a rating in excess of 20 percent for the service-connected diabetes mellitus type II with erectile dysfunction is not warranted.  

C. Peripheral Neuropathy of the Upper Extremities

The Veteran's peripheral neuropathy of the right upper extremity is rated as noncompensable prior to March 14, 2011, as 10 percent disabling from March 14, 2011, and as 30 percent disabling from December 30, 2011 under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Veteran's peripheral neuropathy of the left upper extremity is rated as noncompensable prior to December 30, 2011, and as 10 percent disabling from December 30, 2011 under the same criteria.

Under Diagnostic Code 8515, for the major extremity, a 10 percent evaluation is assigned for mild incomplete paralysis; a 30 percent rating requires moderate incomplete paralysis; and a 50 percent rating requires severe incomplete paralysis. A 70 percent disability rating requires complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8515, for the minor extremity, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent rating requires moderate incomplete paralysis; and a 40 percent rating requires severe incomplete paralysis. A 60 percent disability rating requires complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.

On VA QTC examination in December 2007, the Veteran described generalized, progressive loss of strength and tingling and numbness of the fingers and legs.  

Examination of the extremities revealed atrophic skin changes.  He had an absence of hair and dystrophic nails.  There were no findings of persistent coldness, ischemic limb pain ant rest, gangrene, or deep ischemic ulcer.  

The examiner indicated that a neurological examination of the upper extremities was normal.  Motor function and sensory function were within normal limits. Right and left upper extremity reflexes revealed biceps jerk of 2+ and triceps jerk of 2+.

The examiner diagnosed peripheral neuropathy and noted that the disability was a complication of the Veteran's diabetes.  The condition resulted in neuralgia.  
 
In an addendum, the examiner noted that diabetic peripheral neuropathy was frequently diagnosed by subjective symptoms, as it can frequently present without any objective findings.  

A March 2011 VA primary care notes indicates that he Veteran complained of numbness of the tip of the index finger for the past 6 months.  The numbness was intermittent.  He had no other symptoms.  Objectively, he had good motor strength of all muscle groups in the right arm and hand.  The only sensory deficit was in the tip of the index finger to pin prick.  An assessment of numbness of the index finger probably due to pressure was noted.  The treating physician advised that it was not serious and he should try to avoid pressure to the fingertip.

On VA examination in December 2011, the Veteran endorsed symptoms of tingling in both hands with numbness.  He noted difficulty with performing fine motor tasks such as using hand tools.  He also noted that he recently experienced pin pricks in the fingers without feeling.  His dominant hand was his right hand.  

Muscle strength testing revealed full strength for bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  The Veteran did not have muscle atrophy.  Reflex examination yielded normal findings for the bilateral biceps, triceps, and brachioradialis.  

A sensory examination was normal at the shoulders and inner/outer forearm.  However, sensation was decreased in the hands and fingers.  Positions sense and vibration sensation were normal for both upper extremities.  

The examiner noted that the upper radicular ground and middle radicular group were normal bilaterally, with no indication of complete or incomplete paralysis.  The examiner also indicated that the radial nerve and ulnar nerves were normal.  However, the examiner noted moderate incomplete paralysis of the median nerve on the right, and mild incomplete paralysis of the median nerve on the left.  

The examiner diagnosed diabetes mellitus peripheral neuropathy.  He noted that the Veteran's peripheral nerve condition did not impact the Veteran's ability to work.  

With respect to the right upper extremity, given that the Veteran is right-handed, the criteria for the major extremity under Diagnostic Code 8515 apply.  With respect to the claim for increased rating for peripheral neuropathy for the periods prior to December 30, 3011, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, numbness, and tingling. Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 30 percent rating is also warranted for both periods prior to December 30, 2011.  In reaching this determination, we note that the evidence has varied.  However, given that the December 2007 VA examiner found the disability to be productive of neuralgia and the March 2011 VA treatment report reflects complaint of loss of sensation prior to that date, the evidence tends to establish moderate incomplete paralysis despite the normal findings on December 2007 examination.

However, the Board also finds that a rating in excess of 30 percent is not warranted at this time.  Under Diagnostic Code 8515, a 50 percent rating is warranted for severe incomplete paralysis of the median nerve.  However, only decreased sensation of the hands and fingers was found on VA examination in December 2011.  All other motor, sensory, and strength findings of the right upper extremity was indicated to be normal on examination in 2007 and again in 2011.  As such, the Board finds that the Veteran's peripheral neuropathy of the right upper extremity is not severe.

Moreover, the 30 percent rating is consistent with the December 2011 VA examiner's opinion that the disability is productive of moderate incomplete paralysis of the median nerve of the major extremity.  As such, a rating in excess of 30 percent is not warranted.

With respect to the left upper extremity, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, numbness, and tingling. Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 10 percent rating is also warranted for both periods prior to December 30, 2011.  Again, we note that the evidence has varied.  However, during the initial period, there was indication of pain, numbness, and tingling sufficient for the December 2007 to render a diagnosis of peripheral neuropathy despite the normal objective findings.  This finding tends to support a 10 percent rating prior to December 30, 2011.

However, the Board also finds that a rating in excess of 10 percent is not warranted for either period.  As noted above, motor, strength, and reflex examinations of the upper extremities have yielded normal findings.  On VA examination in December 2011, only decreased sensation in the hands and fingers with otherwise normal sensory findings.  As such, the Board finds that a finding of moderate incomplete paralysis of the left median nerve is not warranted.

Moreover, the 10 percent rating is consistent with the December 2011 VA examiner's opinion that the disability is productive of mild incomplete paralysis of the median nerve of the major extremity.  As such, a rating in excess of 10 percent is not warranted.

C.  Peripheral Neuropathy of the Lower Extremities

The Veteran's right lower extremity peripheral neuropathy is rated as noncompensable prior to December 30, 2011, and a 10 percent disabling from December 30, 2011 pursuant to38 C.F.R. § 4.124a, Diagnostic Code 8520. The service-connected left lower extremity peripheral neuropathy is rated as noncompensable prior to December 30, 2011, and as 20 percent disabling from December 30, 2011 under the same diagnostic criteria.   

Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

At the outset, the Board notes that the record reflects that the Veteran has also been diagnosed with radiculopathy of the left lower extremity.  Where it is unclear what condition is the cause of a particular symptom or disability, VA must apply the benefit of the doubt to attribute the symptoms to a service-connected condition. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, to the extent that these symptoms cannot be distinguished, the Board will consider them in the rating assigned for left lower extremity peripheral neuropathy.

On VA treatment in July 2007, the Veteran underwent diabetic foot examination.  Visual inspection was normal with no skin breaks, deformity, evidence of trauma, erythema, rubor, edema, corns, excessive callus, or nail abnormality.  Sensory examination using a monofilament was normal.  Palpation of the pedal pulses was normal.  

On VA QTC examination in December 2007, the Veteran described generalized, progressive loss of strength and tingling and numbness of the fingers and legs.  He denied leg pain after walking distances.  There was no calf pain at rest, and he did not feel persistent coldness of the extremities.  

Examination of the extremities revealed atrophic skin changes.  He had an absence of hair and dystrophic nails.  There were no findings of persistent coldness, ischemic limb pain ant rest, gangrene, or deep ischemic ulcer.  

The examiner indicated that a neurological examination of the lower extremities was normal.  Motor function and sensory function were within normal limits. Reflex examination of the right and left lower extremities revealed knee and ankle jerk of 2+.   

The examiner diagnosed peripheral neuropathy and noted that the disability was a complication of the Veteran's diabetes.  The condition resulted in neuralgia.  

In an addendum, the examiner noted that diabetic peripheral neuropathy was frequently diagnosed by subjective symptoms, as it can frequently present without any objective findings.  

On August 2008 VA diabetic foot examination, a visual inspection was normal.  A sensory examination was also normal and palpation of the pedal pulses of the feet was normal.  

An October 2010 VA diabetic foot examination revealed that the feet were normal on inspection with normal pedal pulses.  A sensory examination using monofilament was also normal.  

On VA examination in December 2011, the examiner noted that symptoms attributed to a peripheral nerve condition included severe paresthesias and moderate numbness of the left lower extremity.  However, constant or intermittent pain, paresthesias, and numbness were denied for the right lower extremity.  

Muscle strength testing revealed full strength for bilateral knee extension and ankle dorsiflexion.  While strength was 5/5 for right ankle plantar flexion, it was reduced to 4/5 on the left.  The Veteran did not have muscle atrophy.  Great toe extension was full on the right and 4/5 on the left.  Reflex examination yielded normal findings for the right and left knees and right ankle.  However, reflexes were hypoactive for the left ankle.  

On sensory examination, sensation was intact in the thigh/knee and lower leg bilaterally; however, it was decreased in the foot/toes (L5) bilaterally and left lower leg/ankle.  Position sense was normal for both lower extremities, while it was decreased for vibration sensation in the left lower extremity.  The examiner noted loss of hair of the bilateral lower extremities related to peripheral neuropathy.  His gait was normal.  

The examiner indicated that the lower radicular group was normal, but that there was mild incomplete paralysis of the right sciatic nerve and moderate incomplete paralysis of the left sciatic nerve.  The examiner noted that the musculocutaneous nerve, circumflex nerve, long thoracic nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve of both lower extremities were normal.  

The examiner diagnosed diabetes mellitus peripheral neuropathy and peripheral neuropathy of the left sciatic nerve.  He noted that the Veteran's peripheral nerve condition did not impact the Veteran's ability to work.  The examiner also noted that the Veteran had left L4/5-S1 radiculopathy.  He found that the radiculopathy was productive of moderate paresthesias and moderate numbness on the left, and that left radiculopathy involved no more than mild involvement of the sciatic nerve.

With respect to the claim for increased rating for right lower extremity peripheral neuropathy for the period prior to December 30, 2011 the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, paresthesias, weakness, and numbness. We note that the evidence during this time period has varied; however, given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that a 10 percent rating is also warranted for the period prior to December 30, 2011. 

However, the Board also finds that the manifestations of the Veteran's peripheral neuropathy of the right lower extremity cannot be considered moderate, since motor, sensory, and reflex examinations have largely yielded normal findings with only sensory deficit noted on examination in December 2011. There have been no consistent motor, sensory or reflex definite noted across examinations. In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  However, a December 2007 VA examination revealed normal neurological findings, and the December 2011 examination revealed no atrophy, normal strength, and normal reflexes with only decreased sensation noted on examination.

Moreover, this rating is consistent with the December 2011 VA examiner's finding of no more than mild incomplete paralysis of the right sciatic nerve.  Accordingly, the Board finds that a 10 percent rating is warranted for the entire appeal period.

With respect to the left lower extremity peripheral neuropathy, the Board too finds that, though the evidence has varied on examination, given the Veteran's consistent complaints of consistent symptoms of pain, paresthesias, weakness, and numbness, a 20 percent rating is also warranted for the period prior to December 30, 2011.  

However, the Board also finds that the manifestations of the Veteran's peripheral neuropathy of the left lower extremity cannot be considered moderately severe, since strength was noted to be only slightly diminished and reflexes only mildly impacted on examination in December 2011. There have also been no consistent motor, sensory or reflex definite noted across examinations. In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  However, a December 2007 VA examination revealed normal neurological findings, and the December 2011 examination revealed no atrophy, with 4 out of 5 strength and hypoactive reflexes only for the left ankle. Moreover, sensation was intact in the thigh/knee and lower leg and decreased only in the foot/toes (L5).

Moreover, the December 2011 VA examiner found no more than moderate incomplete paralysis of the sciatic nerve. Therefore, a 40 percent or greater rating for peripheral neuropathy of the left lower extremity is not applicable.





D.  PTSD

The Veteran contends that he is entitled to a higher rating for the service-connected PTSD.  

The Veteran's PTSD is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

A January 2007 treatment report notes that the Veteran was on Sertraline and he found this medication helpful, but he wanted to increase the medication.  He stated that it had been helping with his irritability and anxiety and that his sleep had improved.  He stated that he was able to sleep 3 to 5 hours at a time and usually slept 6 to 7 hours total and napped for a few hours in the morning.  He tried to stay busy during the day to prevent thinking about past trauma.  He drank 1 to 2 six pack of beer in a day about twice a week.  A mental status examination was remarkable for a neatly groomed male with normal activity and speech.  His mood was euthymic and mildly anxious with a decrease range and normal intensity of affect.  He was oriented and not psychotic with no suicidal or homicidal ideation.  He was assessed with PTSD and alcohol abuse.  

On VA treatment in February 2007, the Veteran reported continued improvement in his PTSD symptoms.  He stated that he was trying to adjust to no longer working.  He had decreased his use of alcohol to 1 to 2 beers daily.  He fished and did some projects with his family.  He reported that his sleep was very good, and that he got up only once during the night to urinate.  His mental status examination was remarkable for a neatly groomed male with normal activity and speech.  His mood was euthymic with a normal range and intensity of affect.  He was oriented and was not suicidal/homicidal.  A diagnosis of PTSD along with alcohol abuse, in partial remission, and GAF score of 61 was assigned.  

During an individual follow-up, he requested to postpone or defer starting individual treatment and continue coping on his own for now.  On mental status examination, he was alert and oriented with normal behavior and gestures.  His dress was casual and appropriate.  His speech was of normal rate, rhythm, volume, and intensity.  Language was within normal limits.  Eye contact was good and the Veteran was cooperative.  There was no evidence of cognitive impairment and memory was intact.  There was no evidence of a thought disorder or psychoses.  Thought processes were logical, linear, and goal-directed.  His mood was euthymic with full range and appropriate, non-labile affect.  He had no current suicidal or homicidal intent or plan.  A diagnosis of PTSD and GAF score of 55 was assigned.  

An October 2007 VA treatment report noted that the Veteran reported for follow-up treatment of his PTSD symptoms.  He reported that he had been sleeping 8 to 9 hours per night on Sertraline.  He had been feeling positive and stated that his mood was at a level of 8 on a scale to 10, with 10 being very positive.  He was irritable about his diagnosis of diabetes.  He swam 3 times per week and participated in chores around the house.  On mental status examination, he was neatly groomed with normal activity and speech.  His mood was euthymic and mildly irritable, which a decreased range and normal intensity of affect.  He was oriented and was not psychotic or suicidal/homicidal.  A diagnosis of PTSD, alcohol abuse in partial remission, and GAF score of 65 were assigned.  

On VA QTC examination in July 2008, the Veteran reported that he thought he had finally adjusted fairly well to what he experienced in Vietnam.  He reported that he had been married for 40 years and that his wife was a "saint" to have tolerated him for this long.  He described flashbacks of his Vietnam experiences approximately 3 times per week.  He generally slept well, but had nightmares about 3 times per week, after which he woke up in a sweat.  He described good relationships with his children and grandchildren.

He had been prescribed Sertraline for treatment, which the Veteran reported had helped him a great deal.  He saw a VA physician on an as-needed basis.  He had not had any psychotherapy, psychiatric hospitalization, or emergency room visits.  He was not currently working, but kept busy with his hobbies of woodworking, fishing, seeing friends, and being with his grandchildren.  He retired from his last job in 1997 or 1998 after a lumbar fusion because he could no longer run, sit, or lift.  He stated that he drank 2 or 3 beers on weeknights and occasionally drank a 6-pack on weekends.  This had been his pattern for years and had not increased.

On mental status examination, the Veteran was alert and oriented.  He presented as clean and neatly and appropriately dressed and groomed.  His behavior was appropriate throughout the interview.   Affect was normal in range and intensity, and was appropriate to thought content.  His mood was euthymic.  Impaired impulse control was not evident in the interview.  He did describe serious problems with irritability and control of temper in the past years, which have gradually improved, particularly after taking Sertraline.  Speech was spontaneous, coherent, clear, and well-modulated.  There was no circumstantial or pressured speech.  His concentration was impaired-he made 4 errors on serial sevens, but was able to spell the word "world" forward and backwards.  There was no history of panic attacks or suspiciousness.  There was no history of delusions or hallucinations or obsessional rituals.  He described himself as a compulsive worker that stayed very busy to keep his mind occupied.  His thought processes were organized and goal-directed.  There was no loosening of associations or autistic logic.  Judgment was noted to be good.  Abstract thinking was well-preserved, as tested by proverbs and similarities.  Recent and remote memory was intact.  He denied any suicidal or homicidal ideation.  

The examiner diagnosed PTSD and alcohol abuse in prolonged partial remission.  A GAF score of 45 was assigned.  The examiner noted that the Veteran had occasional interference in performing activities of daily living.  He was noted to be able to establish and maintain effective work and social relationships, but had difficulty maintaining family role functioning.  He had occasional interference with recreation or leisurely pursuits.

In an undated statement, the Veteran's wife wrote that when he returned home from Vietnam, he suffered from severe nightmares and became a very heavy drinker.  When he was drinking, he could fly into rage without any provocation.  She noted he was never physically abusive but could be verbally abusive to her and their children.  She noted that he had many jobs since they got married, and most jobs he had to leave because he had trouble taking instructions and getting along with his boss or coworkers.  

She further indicated that the Veteran will not sit with his back to a door, that he had trust issues, and that he did not like crowds, which limited them socially.  She indicated that while his relationships with his children were strained while they were young, they had improved since they became adults.  She noted that his legs were in constant motion when he slept.   

A September 2010 VA treatment note reflects that the Veteran called to request to participation in a PTSD group or counseling sessions due to an increase in nightmares.  He was assessed with increased nightmares and difficulty sleeping.  He denied suicidal or homicidal plan or intent.  

An October 2010 VA mental health diagnostic study note reflects that the Veteran met the criteria for diagnosis of PTSD.  The Veteran endorsed experiencing repeated disturbing dreams and memories, thoughts, or images of stressful military experiences quite a bit.  He reported feeling extremely upset when something reminded him of a stressful military experience from the past and that he very often suddenly acted or felt as if as stressful military experience form his past was happening again.  He had physical reactions when something reminded him of his military experienced and he avoided thinking or talking about his stressful military experiences or activities that reminding him of his military experiences.  He reported that he had lost interest in activities that he used to enjoy and felt distant or cut off from other people.  He responded that he "moderately" agreed with feeling emotionally numb and feeling as if his future would somehow be cut short.  He responded "quite a bit" for having trouble falling or staying asleep and having irritability or angry outbursts.  He had extreme difficulty concentrating and feeling "super alert" or watchful and on guarding, and feeling jumpy or easily startled.  

An October 2010 VA psychology note indicates that the Veteran endorsed chronic sleep disruption, nighttime waking, infrequent nightmares (about once per month), not feeling safe/nervous, hyper-alert/on-guard around people and in public, distractible, inability to finish tasks, and considerable avoidance.  He reported that he had been married for 47 years and had good relationship with his spouse and children.  However, apart from his immediate family, he was socially isolated.  He retired from work due to medical reasons (back injury) in the 1990s.  He was formerly a truck driver.  He worked lightly around the yard and house and tried to do relaxing activities to manage stress.  

On mental status examination, the Veteran was alert and oriented.  His dress was casual but appropriate and he was well-groomed. Speech was clear, coherent, and relevant.  His eye contact was good and mood was dysthymic/anxious.  His affect was restricted in range, congruent to mood, and non-labile.  Thought processes were logical, linear, and goal directed.  There was some evidence of disrupted concentration/memory.  Thought content was within normal limits with no signs or reports of hallucinations, delusions, paranoia, or suicidal/homicidal plan or intent.  Judgment and insight appeared good.  

The examiner diagnosed PTSD and assigned a GAF score of 59.  He was to talk to his primary care physician for medication management of his symptoms of depression, PTSD, and sleep.  

On VA examination in February 2012, the Veteran reported that he socialized with family and friends.  He was able to do activities in public like shopping without problem.  He lived with his wife.  He denied any new mental health treatment since 2005.  He took Sertraline for his PTSD symptoms.  He admitted to past problems with alcohol, but he had not used alcohol in over 1 year.  

The examiner noted that the Veteran met the criteria for a diagnosis of PTSD, in that he was exposed to traumatic events and experienced recurrent and distressing recollections and dreams of the events and physiological reactivity on exposure to internal or external cues that symbolize or resemble and aspect of the traumatic event.  He avoided activities, place, or people that aroused recollections of the trauma, had markedly diminished interest or participation in significant activities, and had feelings of detachment or estrangement from others.  He also had symptoms of irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  

The examiner noted that symptoms associated with the Veteran's diagnosis included depressed mood, anxiety, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  

The examiner diagnosed PTSD and assigned a GAF score of 62.  She commented that the disability caused some difficulty with social relationships, but the Veteran was overall functioning well with some meaningful interpersonal relationships.  The examiner noted that the Veteran's level of occupational and social impairment was best described as impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.   The examiner further noted that the Veteran's symptoms were usually transient and management with medication.  In her opinion, the Veteran's 30 percent rating was appropriate and commiserate compensation for his current symptoms.

The aforementioned evidence reflects that the Veteran's PTSD has been manifested by difficulty sleeping, irritability, anger, anxiety, depression, a history of some violent behavior, isolative behavior, low motivation and energy, lack of concentration and difficulty maintaining relationships. Such symptomatology is consistent with a higher 50 percent rating.  

However, at no point during the period of the appeal, is the service-connected PTSD shown to have been productive of an increased level of social or industrial inadaptability so that criteria for a rating of 70 percent or higher was assignable.

As noted, a 70 percent rating requires a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the medical evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; suicidal ideation; obsessional rituals; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of rating in excess of 50 percent.

With respect to work, while the Veteran reported that his psychiatric symptomatology interfered with his ability to work with others while he was working, the record reflects that the Veteran stopped working only due to physical impairment stemming from his back.

The Veteran has noted some difficulties in his marriage and has indicated that his wife has had to put up with his behavior.  However, he has been married over 40 years and described relatively good relationships with his wife, his children and grandchildren.  

In sum, the record does not support of a finding of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and as such, a 50 percent rating, but no higher, is warranted.

The Board further notes that the GAF scores assigned pertinent to the period of claim for increased rating-ranging from 45 to 62-alone do not provide a basis for assigning a rating in excess of 50 percent for the service-connected PTSD.

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker).  A GAF score of 61 to 70 represents some mild symptoms, or some difficulty in social occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.

Here, the majority of the scores assigned during the relevant time period are in the mild to moderate range from 55 to 62. These scores suggest a level of overall disablement consistent with no more than a 50 percent rating.

While the GAF score of 45 assigned on VA treatment might suggest some impairment greater than that contemplated the 50 percent rating assigned, it is but one factor for consideration in assigning a rating in this case. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. As noted above, the Veteran has maintained some relationships, was able to maintain employment until taking disability for physical impairment, and judgment and thinking have been shown to be intact.  Thus, it cannot be said that he has deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. 

Accordingly, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted for the entire appeal period.

E.  All Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has an 80 percent evaluation (regardless of the grant of increased ratings noted above) for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected disabilities, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a rating in excess of 20 percent for diabetes mellitus type II is not warranted, but that a 50 percent rating for PTSD is warranted.  With respect to the Veteran's peripheral neuropathy of the lower extremities, the Board finds that a uniform 10 percent rating is warranted for the right lower extremity, and that a uniform 20 percent is warranted for the left lower extremity, prior to and from December 30, 2011.  With regard to the upper extremities, a uniform 30 percent rating is warranted for the right upper extremity, and a uniform 10 percent rating is warranted for the left upper extremity.   In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Earlier Effective Date 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (former regulation).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran is seeking entitlement to an effective date earlier than December 5, 2007 for the grant of service connection for diabetes mellitus type II and its complications, including erectile dysfunction and peripheral neuropathy of the right and left upper and lower extremities, as well as the award of special monthly compensation based upon loss of use of a creative organ.

In his notice of disagreement, the Veteran contended that the effective date for these claims should be based upon April 2002 outpatient treatment record in accordance with 38 C.F.R. § 3.155 and 3.157.  (The Board is aware of the revision to§  3.155 and the elimination of §  3.157, however, the restrictive changes shall not be applied retroactively.)

On a VA Form 21-4138, Statement in Support of Claim received on November 5, 2007, the Veteran requested service connection for diabetes mellitus.

On review, the Board does not find correspondence or other evidence prior to November 5, 2007 statement that could be reasonably construed as a claim for service connection for diabetes mellitus or any related complication.  

The claims file also includes a Report of Contact dated on November 30, 2007, indicating that, in a phone conversation with a Veterans Service Representative, the Veteran claimed service connection for diabetes mellitus and stated that he was diagnosed with diabetes 3 months prior.  

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for service connection with VA if he seeks that benefit. While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

In this case, there is simply no evidence that the Veteran filed a claim for service connection for diabetes mellitus or related complications such as erectile dysfunction and peripheral neuropathy prior to November 5, 2007.  We find that there was no claim, informal claim or intent to file such claim prior to November 2007.

The Board has considered the Veteran's argument to the extent that the RO was in possession of VA treatment records dating back to April 2002 at the time it issued the rating decision awarding service connection for diabetes mellitus type II, peripheral neuropathy of the upper and lower extremities, and erectile dysfunction, which documents high glucose readings.  Regardless, the Board notes that 38 C.F.R. § 3.157(a) (report of examination or hospitalization as claim for increase or to reopen) is not applicable as the Veteran does not have the first condition precedent, including a claim for pension or compensation that has been allowed or disallowed.  Accordingly, the provisions of section 3.157 do not apply in this case.

Finally, the Board acknowledges the Veteran's argument found in a statement accompanying his VA Form 9, Appeal to the Board, that the effective date assigned is in contradiction with 38 C.F.R. § 3.816(c) (awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure).  As discussed above, the Veteran had not claimed service connection for a covered herbicide disease-diabetes mellitus type II-prior to November 2007.  Since there had been no prior claim the Nehmer provisions are not applicable. 38 C.F.R. § 3.816.

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    



ORDER

The application to reopen the claim for service connection for bilateral hearing loss disability is granted.  

Entitlement to service connection for chronic sinusitis disability, claimed as upper respiratory infection and sinusitis is denied.

Entitlement to service connection for hypocholesterolemia and hyperlipidemia is denied.

Entitlement to service connection for a bilateral eye disability, claimed as visual impairment, to include as secondary to service connected disability, is denied.

Entitlement to service connection for restless leg syndrome is denied.

Entitlement to service connection for exogenous obesity, claimed as weight fluctuations, is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.  

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

An initial 30 percent rating for peripheral neuropathy of the right upper extremity, prior to March 14, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A 30 percent rating for peripheral neuropathy of the right upper extremity, from March 4, 2011 to December 29, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 30 percent for peripheral neuropathy of the right upper extremity, from December 30, 2011, is denied.

An initial 10 percent rating for peripheral neuropathy of the left upper extremity, prior to December 30, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, from December 30, 2011, is denied.

An initial 10 percent rating for peripheral neuropathy of the right lower extremity, prior to December 30, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, from December 30, 2011, is denied.

An initial 20 percent rating for peripheral neuropathy of the left lower extremity, prior to December 30, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, from December 30, 2011, is denied.

A 50 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for diabetes mellitus type II is denied.

Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for erectile dysfunction is denied.
 
Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an effective date earlier than November 5, 2007 for the award of service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an effective date earlier the November 5, 2007, for the award of special monthly compensation on account of loss of use of a creative organ is denied.


REMAND

Upon review of the claims file, the Board believes that additional development on the reopened claim for service connection for bilateral hearing loss disability, and the claim for service connection for lumbar spine L5-L5 and L5-S1 disc herniation with L4, L5 and S1 left lower extremity radiculopathy is warranted.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the claim for service connection for bilateral hearing loss disability, on the merits, the Veteran was afforded a VA QTC audiology examination in October 2004.  That examiner determined that while the Veteran's tinnitus was likely due to noise exposure in service, his bilateral sensorineural hearing loss disability was less likely than not due to in-service noise exposure.  The rationale given was the "subject factors" from the Veteran's report and "objective factors" per audiometric results on that examination and on separation examination.

As noted above, the Veteran also contends that his bilateral hearing loss disability is due to or aggravated by his service-connected tinnitus.  The examiner did not address whether the Veteran's bilateral hearing loss disability is secondary to his service-connected tinnitus.  Moreover, the Board finds that the rationale provided by the October 2004 examiner is insufficient as it is conclusory and fails to address what subjective and objective factors led to the opinion reached.

In regard to the claimed lumbar spine L5-L5 and L5-S1 disc herniation with L4, L5 and S1 left lower extremity radiculopathy, the Board notes that the Veteran is service-connected for degenerative disc disease of the lumbar spine.  His service treatment records reflect that he was seen for complaint of back pain in March 1966.  Post-service records reflect that he had a low back injury in 1988 and was diagnosed with herniated disc at L4-L5 and L5-S1, status post discectomy and posterolateral fusion with interbody fusion.  

On VA examination in December 2011, the examiner diagnosed degenerative intervertebral disc disease, status post laminectomy, L4-5, and status post lumbar vertebral fusion.   The examiner noted the Veteran's service history in airborne infantry as a helicopter crew chief.  His duties included jumping from a helicopter and lifting ammunition, bodies and supplies.  He also sustained a post-service injury at work and eventually underwent L5 and L5-S1 discectomy and posterolateral fusion with interbody fusion.

The examiner determined that, after interview of the Veteran and review of the claims file, that the Veteran's degenerative disc disease of the spine is at least as likely as not incurred by the claimed injury in service based upon the Veteran's record of repeated spine trauma through helicopter crew responsibilities, even though he also sustained an acute injury in 1998 that result in an assumed acute intervertebral disc herniation.  The examiner noted that there was evidence of a degenerative spine as well as degenerative disc disease.

Based on these examination findings, the RO granted service connection for degenerative disc disease of the lumbar spine in a February 2012 rating decision.  However, the RO noted that lumbar spine L5-L5 and L5-S1 disc herniation with L4, L5 and S1 left lower extremity radiculopathy was not service-connected since this was the result of a post-service job-related intercurrent injury.

However, the evidence of record is insufficient to determine whether the Veteran's service-connected degenerative disc disease led to the development of or aggravates his lumbar spine L5-L5 and L5-S1 disc herniation with L4, L5 and S1 left lower extremity radiculopathy, and the VA examiner did not address secondary service connection.

Given the foregoing, the Board finds that additional examinations with medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Moreover, while these matters are on remand, additional treatment records should be obtained.  The Board observes that none of the treatment records from the Veteran's documented workplace back injury and subsequent surgery are of record.  In addition, while VA treatment records have been obtained through February 2012, additional records may be available.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for a bilateral hearing loss disability and lumbar spine L5-L5 and L5-S1 disc herniation with L4, L5 and S1 left lower extremity radiculopathy, to include as secondary to service-connected disability-to specifically include any treatment records related to the Veteran's workplace back injury and subsequent surgery.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  The AOJ should obtain all outstanding pertinent VA treatment records from the San Antonio VAMC dated since May 2010. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo audiological examination by a qualified examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify whether the Veteran has a hearing loss disability.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current a current hearing loss disability 1) was incurred in service or are otherwise medically related to service, to include noise exposure therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected tinnitus.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

4. Then, the AOJ should arrange for the Veteran to undergo lumbar spine examination by a qualified examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify whether the Veteran has a lumbar spine disability other than the service-connected degenerative disc disease.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current a current back disability 1) was incurred in service or are otherwise medically related to service, to includes complaints of back pain therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected degenerative disc disease.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

5. The AOJ should undertake any additional development deemed warranted.

 6. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


